Action programme in the field of lifelong learning (debate)
The next item is the recommendation for second reading, on behalf of the Committee on Culture and Education, on the Council common position (06237/3/2006 C6-0274/2006 establishing an action programme in the field of lifelong learning. (Rapporteur: Mrs Pack).
rapporteur. - (DE) Mr President, Commissioner, the new 'lifelong learning' programme was intended to be a sufficient response, within the framework of the Lisbon process, to the challenges of the present day, for education - as we all, together with everyone else, constantly affirm - is the be-all and end-all of our countries' joint efforts at coming out top in globalised competition.
The Council's cuts in the general budget have also had the unfortunate effect of cutting this multi-annual programme back. The Commissioner has had no hand in these cutbacks. He was on our side, fighting for more. It is regrettable that the Member States did not want that. The final figure we arrived at was EUR 14.37 billion over seven years, but, following negotiations, we have been left with no more and no less than EUR 6.97 billion in the Financial Perspective. Even so, I want to thank all those Members who fought successfully and made it possible for us, together, to achieve a EUR 800 million increase in the funds originally allocated to this programme in the Financial Perspective.
So much for the lofty goals and the bumpy return to earth.
The 'lifelong learning' programme is founded on the two programmes 'Socrates' and 'Leonardo', develops them further and enables working in synergy. We have learned from the latest programmes; our countries' various national agencies have acquainted us with the problems that they had with the programmes, and their views have all, in fact, been taken into account. The 'lifelong learning' programme includes the 'Comenius' programme for schools, its university counterpart 'Erasmus', the 'Leonardo' programme for vocational education and the 'Grundvigh' for adults, the 'Jean Monnet' schemes for promoting European integration and horizontal measures.
I have pushed for more funds than originally planned by the Commission to be allocated to the Comenius programme on the grounds that it is, in my view, the basis for all the other educational programmes, and I have also emphasised the need for more cooperation in the border regions through a new 'Comenius Regio'. The programme puts new emphasis on student mobility between the ages of 11 and 16, with the invaluable experience of a school year spent at a school elsewhere in the EU. We have also taken account in it of the needs of the children of migratory workers.
The Leonardo programme promotes workers' mobility and partnerships in ways that were formerly possible only through Erasmus. Grants payable under Erasmus to university students are being increased to EUR 200 per month, since the former grant was scarcely enough to live on; we had originally proposed EUR 300, but that could have been sustained only by a drastic reduction in the number of participants, and so we had to abandon the idea. Erasmus also covers preparatory language courses and travel grants.
Better financial provision than before has been made for the Grundvigh programme, under which individual exchanges are now available. The programme is conceived as a response to the current state of the labour market and to population trends.
Whilst continuing to make grants to the College of Europe in Bruges, the European University Institute in Florence, the European Institute of Public Administration in Maastricht and the European Law Academy in Trier, Parliament has also made provision for special grants to the European Agency for Development in Special Needs Education, Middelfart, and the Centre Internationale de la Formation Européenne in Nice.
I am absolutely delighted that participation in these programmes is still open to all members of the EEA and to Switzerland and Turkey, and that the countries of the Western Balkans have recently been invited to join in; that leads me to highlight the fact that it is now high time, to say the least, that the easier visa arrangement for South-Eastern Europe took tangible form.
I would like to sum up by saying that the 'lifelong learning' programme will help improve the EU's educational and training programmes, make people more mobile, support partnerships and cooperative efforts between regions, structure the sharing of best practice and encourage the learning of foreign languages. This is a programme that will help people gain a better understanding of the European Union, make it easier for them to live together in it and practice intercultural dialogue and tolerance; it is, in fact the best communications strategy in the EU.
Member of the Commission. Mr President, as our German friends say, Bildung ist mehr - education is more. It is a key to many more answers in life than are possible without education, and it empowers individuals and societies to seek a better economic, social, cultural and political future; and that is why I am sure that an integrated lifelong learning programme could provide many new opportunities in quantitative and qualitative terms, because when we see it in combination with what we are doing in Europe all together, it means much more than just a programme. We are agreeing to create the lifelong learning strategies in Member States by the end of this year.
We have a programme from January 2007, and we have a benchmark in our cooperation, in order to increase the participation of adults in the lifelong learning systems in Member States. As Mrs Pack said, lifelong learning is not a luxury, it is a necessity; and I am sure that it gives individuals experiences which enrich their lives and improve their employability.
Learning helps institutions to transfer knowledge from one to another across Europe, to innovate, to improve and to modernise. It increases the transparency of Member States' systems, because when cooperation is open, we see how systems are moving and becoming more and more compatible. In short, it is a valuable European instrument at the direct service of our citizens.
The new programme will expand opportunities and will, I am sure, bring even more benefits. So I am delighted that Parliament, the Council and the Commission were able, almost as soon as the financial framework was finalised earlier this year, to reach agreement on the text of the programme decision. I know it was not easy, but if Parliament adopts it without amendment, as your rapporteur proposes, then the programme can be implemented on time from the start of 2007.
Given the complexity of the programme, that is a major achievement. If we compare the past with the current complex programme, we can see the hard work that has been done. I would like to extend particular thanks to Mrs Pack, the rapporteur, for using her great expertise and experience in the field to make it possible to reach an agreement so rapidly at second reading.
On the text itself, the Commission is fully in agreement that it should not be amended. The financial envelope will be close to EUR 7 billion for seven years at current prices. But we should also see it in broader terms, where opportunities are growing. I do not want to go into details, but I frequently encourage ministers to look into structural funds to see how they could serve the mobility of students; how other programmes like Erasmus Mundus could also help to build a more attractive European educational space.
Our services have been working at full speed to have the implementation arrangements in place so that we can publish the first call for proposals under the lifelong learning programme before the end of this year, and to ensure that the programme is more accessible and simpler for the end user. Thank you for providing the possibility of enabling us to be so advanced at this moment.
on behalf of the PPE-DE Group. - (NL) Mr President, Commissioner, it is, of course, a good thing that we can give the green light to these important learning programmes, for, as you so rightly say, Bildung ist mehr, education is more.
Nevertheless, I, like the rapporteur, have mixed feelings. As Mrs Pack said before me, I would argue that the Member States should never have cut back on these programmes - not as drastically, at any rate, as has now been the case. These are programmes that can help us make young people into European citizens, the Europeans of the future. Why ever have we been so brutal in the cutbacks for those programmes? That is extremely short-sighted and in any event a missed opportunity for the EU's future. I think that the Member States have given a perfect illustration of how to queer one's own pitch.
I am sure that the Commissioner will agree with me when I say that every Erasmus student, every Comenius student - and I have met a huge number over the years - every student ends up having a life-forming experience. It broadens their horizons, improves their chances of employment, brings them into contact with others, they experience diversity and learn how to deal with it. In that way, these programmes also contribute to tolerance and, needless to say, to European citizenship.
This House should, in actual fact, have thrown out this limited budget, but that is a different matter, of course. It should have done that not least with social reasons in mind, for quite a few students who come from more socially vulnerable environments and backgrounds will now find it much more difficult to take part in Erasmus. There is no point, though, as somebody already said, in regretting past actions. It is too late for that. We now have to pull out all the stops to make the most of what we have.
I think that schools are sufficiently creative in seeking, and finding, additional sources of income to fund those programmes. Industry, possibly backed by the European Union or national governments, may be able to help. Why could businesses not sponsor exchange projects? A factory that is local to me - Ford - could, for example, invite final-year pupils or students for visits to their sister factories in different countries across the border. It is just a thought, but there may be some scope there.
It is crucially important that we promote the exchange of students and schools to the best of our ability. I would, at this early stage, express the hope that the Council and the Member States will realise that cutbacks on the forthcoming multi-annual programme are bound to leave their mark on programmes like these, and I wish you, Commissioner, the very best in your endeavours to implement the next programme 2007-2013.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, I am glad that we are making today a really big day for culture, with five very major programmes for us to debate and also vote on, which is not the sort of thing that happens very often in this House. It does, however, highlight the importance and necessity of getting programmes of this kind up and running.
Taken all together, little more than one per cent of the total European Budget for 2007 to 2013 is available to us for all five programmes - education, youth, culture, media and active citizenship - and that puts everything back into perspective and also brings us down to earth a bit. I would like to say that these are ambitious programmes, and we certainly could have done with more financial support for them; as has already been said, we had all planned something bigger, and it is the Member States that are standing in the way.
In general terms, though, I do believe that the 'lifelong learning' programme is aimed in the right direction, with simplification, lump sums and more decentralisation in line with what we demanded. Expenditure must be proportionate to financial support, and building in the other EU support programmes on a horizontal basis would have been something else worth aiming for, but I would also appeal to the Commission for things to be made simpler for the national agencies and for the applicants too. The national agencies are in the course of being restructured, and this process will certainly take up more time yet, but here, too, dialogue and support from the Commission are called for. We, too, should apply ourselves more to dialogue, for there are still a number of problems left to be resolved.
It is to be hoped that the trend towards increasing mobility will continue, for we have set ourselves the target of three million students by 2012, and so we must make further strenuous efforts and demand many improvements. The school systems also need to be analysed in terms of quality, which needs to be guaranteed not only by the EU, but also by the Member States, and we have to demand that they do that.
on behalf of the ALDE Group. - (LT) I would like to begin by thanking Mrs Pack for an excellent report. Lifelong learning is an integral part of any modern and developing society, since the wellbeing of the nation is based on the education, experience and skill that its population acquires. In many cases the level of literacy and education determines a person's health and wellbeing, as well as being a source of income and providing better opportunities for participation in social, political and cultural life.
At the moment, adult education, training and the professional development of working people are becoming increasingly important in Lithuania, just as they are in the European Union as a whole, although it has not yet become a hard and fast rule. Unfortunately, according to 2004 data, our country is lagging far behind the EU average in terms of continuing education of people in the age range of 24-65 years - 28% in Lithuania as opposed to 42% in the European Union. Many of the residents of our country agree that the main reasons motivating people to study are constantly growing labour market requirements and better self-improvement and self-expression opportunities; however, for half of our citizens their age has become a barrier, as they believe they are too old to study. Lithuania still holds on to a negative attitude towards older people pursuing knowledge. In some cases, in fact, particular social groups are being discriminated against.
In fact, the attitude that only a competent employee is able to achieve good results, contribute to the competitive advantage of the company and, most importantly, to gain a feeling of personal value and self-confidence, is already becoming dominant. However, it is generally public institutions rather than private employers, who pay most attention to the training of their employees. This is a huge problem, since private companies employ almost 70% of all workers. Constantly developing technologies and competitive challenges call for qualified employees, and this must be an on-going process.
Consequently, funding becomes an extremely important issue. I believe that this programme and the aid from the European Union Structural Funds will help in reducing the present differences between the various Member States and the lifelong learning strategy will actually be implemented.
on behalf of the Verts/ALE Group. - (DE) Mr President, I, too, will start by thanking Mrs Pack for the superb job she has done with this report. That she is one of this House's really experienced experts on educational policy has already been mentioned, and that is evident from the priorities and emphases that she has added to this report.
Europe is lacking in raw materials - that much is a fact - and so it is all the more important that we should develop the potential in the people who live here. The growth achieved by both China and India is extraordinary, and so is the number of graduates they produce. If Europe is to stand a chance in the globalised economy, we have to do more for education, research and development. I do not actually think that the European budget is focussed on the future; we are still investing too much in traditional agricultural polices and too little in education, development and research.
Previous speakers have already lamented the fact that we are, in this area, budgeting for too little overall, with the derisory figure of one per cent over the next seven years. I find that very disappointing; I really would have liked to see more. We should be aiming at enabling every student in Europe to participate in the Erasmus programme, which represents the big opportunity for young people, for the experience of studying in different Member States will make real Europeans of them; they will derive lifelong benefit from what they learn there and, of course, carry it over into their circles of friends and acquaintances and into working life. That is what makes these experiences so very valuable, not only to them as individuals, but also to society. EUR 200 is, of course, preferable to EUR 150, but it is not exactly what we could do with if we are to have a pro-active education policy.
I do, though, think Mrs Pack was right to say that we should start with the young and invest more in them. All the studies show that to be the case. That is why spending more on Comenius, within the context of lifelong learning, is the right thing to do.
on behalf of the GUE/NGL Group. - (CS) Commissioner, ladies and gentlemen, I warmly welcome Mrs Pack's multi-layered approach to drawing up this report. I should like to highlight just a few aspects of the issue.
One of the dangers of the modern world is that people are unable to adapt dynamically because of the narrowly focused and overly specialised nature of education, which gives them a limited worldview and stops them from achieving their potential in the labour market. The world has changed such a great deal that the traditional ideas of getting an education once and once only, guaranteeing long-term employment and continuous progress until retirement, has gone for good. People must be capable of reacting more quickly to the way in which their environment is evolving, and individual European educational programmes should enable them to do this.
Lifelong learning helps people to keep pace with the development of science and technology and makes it easier for them to understand the world in general. Alongside the development of educational programmes, it is necessary to focus on ensuring that lifelong learning is not just a luxury for the chosen few but is accessible to all sections of society, regardless of social status and gender.
on behalf of the UEN Group. - (PL) Mr President, the purpose of this decision is for Parliament and the Council to set up an integrated programme in the field of lifelong learning, to be implemented in the years 2007-2013. Amongst other things, the programme aims to develop international cooperation between institutions of higher education and schools, and also to promote the mobility of students, staff, pupils and teachers. The programme is composed of four sectoral programmes, namely Comenius for schools, Erasmus for higher education, Leonardo da Vinci for vocational education and training and Grundtvig for adult education.
The original version of the programme's budget has been cut. This has entailed cuts in terms of the quantitative targets for individual components of the programme and also the percentage share of resources. As less funding is now available, many of the actions previously planned will now not be undertaken. These include fostering long and short-term mobility of teachers within the framework of Erasmus, along with study visits and innovative and experimental projects within the framework of the inter-sectoral programme. Pursuant to the provisions of the new 2007-2013 Financial Perspective, the budget allocation for the implementation of the lifelong learning programme has been almost halved. It has been cut from the EUR 13.62 billion originally planned to EUR 7.171 billion. This reduction in the programme's budget implies that there will be fewer grants available for projects and that there will also be fewer opportunities for poorer students to study at foreign institutions.
In conclusion, I should like to thank Mrs Pack very much for all her work.
on behalf of the IND/DEM Group. - (PL) Mr President, the lifelong learning programme is an excellent venture, and the aims enshrined in its provisions are all relevant. This programme is intended to implement one of the pillars of the Union, namely the common social policy. However, as has been the case with similar excellent ventures, the programme has fallen prey to funding cuts.
One of the provisions of this programme involves supporting the contribution of learning to social cohesion, which should lead to improved relationships between societies in our Community. I put it to you, ladies and gentlemen, how can this be brought about when the new Member States are still bound by the transitional periods set for access to the labour market, and therefore denied equal access to knowledge and technology? Another key aim is also undermined, namely that of increasing competitiveness, mobility and innovation in the aforementioned market. How can there be talk of such values when there is no mutual recognition of the equivalence of final diplomas, thus putting individuals at a disadvantage at the very start of their career?
In conclusion, I would point out that, once again, a splendid and noble programme is deemed worthwhile and its provisions and aims are implemented mainly in the countries of the old Union.
(FR) Mr President, Commissioner, Mrs Pack has acted as the driving force behind the development of the programmes that we are discussing today, with the integrated action programme. Without her passion, we would never have made the progress that we have made.
Erasmus is certainly the most popular programme. Despite the financial increase, the new version will still depend on general mobility conditions such as the transferability of grants, social security and the recognition of qualifications, too. While mobility does not guarantee that a person's studies will be integrated into his or her curriculum vitae, taking the Erasmus route means that he or she is likely to have to study for an extra year. Commissioner, I should like to ask you where in the Bologna process is the inclusion of an Erasmus year?
As regards the Leonardo programme, the mobility of employees undertaking vocational training is of prime concern to the craft-based industries and small and medium-sized enterprises, which also need to be made aware of mobility-related issues. Making our workforce mobile: that is what the Leonardo programme could do. To that end, the Commission should embark on campaigns to raise the awareness of businesses and should also ensure that the available budget is actually spent.
I should like to point out that our ancestors used readily to move around. Artists and craftsmen were the ones who travelled the most; it was they who moved society forward. Cross-border trade is the best way to make our fellow citizens forget about borders and to prove that we can do better.
Finally, I shall not stop repeating, Commissioner, that, given the importance that Mr Barroso attaches to culture, we should have the courage to make it a European policy. Indeed, those who want a larger budget must be able to submit political projects that are important and that are recognised as being important. A revival of the debate on the best means of taking the Commission forward would provide a good opportunity for us to speak loudly in favour of such a policy.
(ES) Mr President, Commissioner, ladies and gentlemen, I would like to join in congratulating the rapporteur, Mrs Pack, on her good work, and all the members of the Committee on Culture and Education, whose contributions have enriched this text.
I would also, however, like to communicate my concern with regard to the implementation of the lifelong learning programme. I remember how, at the outset, we were all falling over ourselves to improve the system of student mobility in Europe. We all voted in favour of increasing the funds for the Erasmus, Leonardo, Comenius programmes etc., in the conviction that it was a very productive long-term investment. Providing the participants with economic facilities and, at the same time, simplifying the process for being awarded grants, brought us closer to the objectives set in the Lisbon Strategy.
As time passes, however, I am finding it harder to remain optimistic. I note from surveys that fifteen-year-old European schoolchildren have poor reading skills and show a high level of truancy and that many young people do not complete their studies within the time set. In view of this information, I wonder how we are going to deal with the challenges of globalisation. If we are to create a knowledge-based society, sustainable economic development and greater social cohesion, we will have to establish a strong foundation from the outset, and that can only be achieved through effective education. In short, in order to deal with future challenges, it is crucial that we invest more in education.
It is possible to improve the way existing programmes operate and to create new programmes. If we make the effort, the numbers will gradually prove us to be right, but all of us must try to convince the Member States that we need to dedicate more money to education and training.
- (LT) Commissioner, ladies and gentlemen, I would like to re-emphasise that the programme being discussed provides citizens with more favourable opportunities for on-going training and becoming active participants of the knowledge-based society.
I think that the initial version we have returned to of the document proposed by the European Commission will enable us to more smoothly implement a programme integrating all the initiatives that are now operational in the area of education. A unified system will ensure clarity and, most importantly, the possibility of avoiding redundancy in certain areas.
Those states that are able to participate in lifelong learning programmes have experienced obvious benefits from this European Union initiative. For example, the Erasmus, Leonardo da Vinci or Jean Monnet programmes are well known to the Lithuanian people, indicating that European Union initiatives in the area of education are being implemented quite effectively.
I hope you will support my contention that the lifelong learning programme is of vital importance, both for promoting competition and entrepreneurship and in building a shared sense of European citizenship based on the values of the European Union, such as mutual understanding and respect for human rights and democracy.
(PL) Mr President, I fully support the programme for lifelong learning in the Union.
We are always saying that Europe has to become more competitive. Competitiveness must be built on the foundations of the knowledge triangle - education, research and innovation. Education is crucial to this structure. The Union's educational systems are the competence of the Member States, but a better-integrated European programme on education is very welcome. We now have the Seventh Research Framework Programme and a new Community programme on competitiveness and innovation was launched very recently. The angles of the Union's knowledge triangle are therefore well established. Questions arise as to the sides of the triangle: are these programmes adequately connected and do they support each other? We must not think in terms of three separate programmes, three distinct key aims for the European Union, but in terms of a single joint aim, namely a knowledge society.
I value the proposed changes to lifelong learning, such as the amendment of the Leonardo da Vinci programme to facilitate the transfer of innovation, and the amendment of the Grundtvig programme to facilitate the innovational mobility of older learners. All too often, however, the programme introduces innovative learning methods instead of opening up the field for the innovations themselves and for future researchers. There is no system for recruiting highly talented individuals, particularly participants in the Comenius and Erasmus programmes for young people, and allowing them to continue their development within the framework of the Marie Curie programme. The lifelong learning programme should also be in line with the research priorities of the Seventh Framework Programme. All our actions should be aimed at ensuring the continuity of the knowledge triangle from school right up to the European Institute of Technology.
I congratulate the Commissioner on this programme, and urge him to ensure that these comments are taken into account during its implementation.
Member of the Commission. (SK) I am sure there is no need for me to add much; we should rather do more to implement what we have already agreed upon several times. Education is more than a period in one's life. We can deal with the issues of employment and growth through a much more coherent approach, which is what the Lisbon Strategy is all about. Education cannot be isolated from research and innovation (which involves creativity and the promotion of knowledge). It is also necessary to deploy knowledge practically, and in innovative ways.
I think that the Commission is heading in that direction. The proposal to set up the European Institute of Technology provided evidence of this at last week's summit in Lahti. There is further evidence of it in the whole programme and the policy of putting education at the heart of the Lisbon Strategy, and aiming to shape Europe and generate knowledge for growth and employment.
The four pillars of the lifelong programme have very inspiring names - Comenius (Jan Amos Comenius), Leonardo da Vinci, Erasmus of Rotterdam and Grundtvig. In my opinion this is an important signal. We will not be able to solve all financial problems through this programme, but we can provide a lot of inspiration, in particular for measures at national level so that education, which is within the competence of the Member States, becomes the focus of national approaches or of the Lisbon Strategy. There will then be much more money available, and we would certainly appreciate having more allocations for mobility and cooperation in the area of education.
I think that the upcoming 20th anniversary of Erasmus, the most popular programme in the European Union, is a great opportunity to evaluate the situation, but also a challenge for us to do more together for education, young people and the future.
With regard to visas and cooperation with other countries, as of 1 January 2007 Member States should implement or transpose the visa facilitation decision for students, lecturers and researchers throughout the European Union, with the exception of the UK, Ireland and Denmark.
In response to whether we need harmonisation or some other kind of policy, I would say that what we need is complementarity and compatibility rather than the harmonisation of our education systems, and this is gradually being achieved through measures such as the Bologna Process.
We are constantly calling not only for more investment but also for better investment. The first priority is for 'better investment' whereas 'more investment' comes second. 'Better' also means raising public-private funds. This often takes the form of mobility or education sponsorship on the part of businesses and industry.
So much for my reflections in response to some of the points that have been raised. May I once again thank the rapporteur, Mrs Pack, the entire committee and all those who contributed for their high level of consensus and commitment.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
Written statement (Rule 142)
Mr President, I congratulate our rapporteur for her work in steering this important report through Parliament. Next year Erasmus celebrates its 20th anniversary, having been brought into being by one of my predecessors, Winnie Ewing, when she was chair of the Culture and Education Committee, and there is much to thank her for. Since 1987, over 1.2 million students have completed exchange courses at universities outside their own countries. In the 2004/2005 academic year, over 144 000 students took advantage of the opportunity provided by the Erasmus programme to continue their studies in a country other than their own. The benefit and invaluable cultural and linguistic experience this provides for students is second to none. As a former Erasmus exchange student myself, I can vouch for that.
Erasmus has been one of the successes of the EU in demonstrating its relevance. But while the uptake for students coming to Scotland has been encouraging, with 2163 during 2004/2005, the number of Scottish students going abroad to study has been far less, standing at 1018. I want to see more Scots taking part in this programme and benefiting from the opportunity to study abroad. Erasmus is one way in which we can encourage our young people to have an international outlook.
Annex - Commission statement
The Commission should like to draw the legislative authority's attention to the need for the financial package mentioned in the basic act to be expressed at current prices, and for this to be done no later than its final publication in the OJ. This corresponds to the standard budgetary practice and will help to ensure, with all due transparency, that the legislative authority's decision is complied with. For the 'Action programme in the field of lifelong learning', the sum at current prices amounts to EUR 6 970 million.